DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16, 18-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,908,616 to Horn et al. (“Horn”) in view of U.S. Patent No. 10,252,796 to Reichert (“Reichert”). Note: the effective filing date of the present application is October 8, 2018, since the parent applications did not disclose the invention as claimed.
Regarding independent claim 1, Horn teaches a method of prioritizing use of flight attitude controls of an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the method comprising: determining an 
Horn does not explicitly teach the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same horizontal plane, in the VTOL orientation, and the first wing positioned below the second wing with each of the propulsion assemblies rotating in the same vertical plane, in the biplane orientation. 
Reichert, however, teaches an airframe, the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same horizontal plane, in the VTOL orientation, and the first wing positioned below the second wing with each of the propulsion assemblies rotating in the same vertical plane, in the biplane orientation (FIGS. 1A, 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Horn, such that the airframe comprises the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same 
Regarding independent claim 11, Horn teaches a system for prioritizing use of flight attitude controls of an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the system comprising: a flight control computing system having logic stored within a non-transitory computer readable medium, the logic executable by a processor, wherein the flight control computing system is configured to: determine an optimal flight attitude state for the aircraft during flight (Col. 7, lines 11-17), the aircraft including first and second wings (304, 308) with first and second pylons coupled therebetween forming an airframe (FIGS. 3A, 3B; Col. 4, lines 43-55), a plurality of propulsion assemblies (302, 306) coupled to the airframe forming a two-dimensional distributed thrust array (FIGS. 3A, 3B) and a plurality of aerosurfaces (402, 404) coupled to the airframe (FIGS. 4A, 4B); monitor a current flight attitude state of the aircraft (Col. 3, lines 46-49); identify deviations between the current flight attitude state and the optimal flight attitude state (Col. 7, lines 12-24); order the flight attitude controls of the aircraft based upon a flight attitude control authority of each of the flight attitude controls in the current flight attitude state (Col. 5, line 26 to Col. 7, line 34; FIGS. 5, 6, 14); and implement a highest order flight attitude control to bias the aircraft from the current flight attitude state toward the optimal flight attitude state (Col. 7, lines 28-30).

Reichert, however, teaches an airframe, the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same horizontal plane, in the VTOL orientation, and the first wing positioned below the second wing with each of the propulsion assemblies rotating in the same vertical plane, in the biplane orientation (FIGS. 1A, 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Horn, such that the airframe comprises the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same horizontal plane, in the VTOL orientation, and the first wing positioned below the second wing with each of the propulsion assemblies rotating in the same vertical plane, in the biplane orientation, as taught by Reichert, in order to provide dynamic flight configurations with optimized power consumption (Reichert at Col. 3, lines 1-9). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Horn and Reichert, because Horn emphasizes that the control system can be incorporated in various types of aircraft (Horn at Col. 3, lines 17-32).
Regarding claims 2 and 12, the combination of Horn and Reichert teaches wherein identifying deviations between the current flight attitude state and the optimal flight attitude state further comprises identifying deviations between a current pitch state and an optimal pitch state of the aircraft (Horn at Col. 7, lines 1-62).

Regarding claim 4 and 14, the combination of Horn and Reichert teaches wherein identifying deviations between the current flight attitude state and the optimal flight attitude state further comprises identifying deviations between a current yaw state and an optimal yaw state of the aircraft (Horn at Col. 7, lines 1-62).
Regarding claims 5 and 15, the combination of Horn and Reichert teaches wherein identifying deviations between the current flight attitude state and the optimal flight attitude state further comprises identifying deviations between current pitch, role and yaw states and optimal pitch, role and yaw states of the aircraft (Horn at Col. 7, lines 1-62).
Regarding claims 6 and 16, the combination of Horn and Reichert teaches wherein monitoring the current flight attitude state of the aircraft further comprises determining whether the aircraft is in the VTOL orientation or in the biplane orientation (Horn at Col. 3, lines 12-28; Col. 3, line 65 to Col. 4, line 6; see also Reichert at Col. 6, lines 11-57; FIG. 2).
Regarding claims 8 and 18, the combination of Horn and Reichert teaches wherein monitoring the current flight attitude state of the aircraft further comprises identifying the occurrence of a flight anomaly (Horn at Col. 11, lines 1-14).
Regarding claims 9 and 19, the combination of Horn and Reichert teaches wherein ordering the flight attitude controls of the aircraft further comprises determining the flight attitude control authority provided by thrust vectoring, changing rotor speed, changing 
Regarding claims 10 and 20, the combination of Horn and Reichert teaches sensing the aircraft response to implementing the highest order flight attitude control to bias the aircraft from the current flight attitude state toward the optimal flight attitude state (FIG. 14); determining whether the aircraft response was consistent with an expected aircraft response (FIG. 14); and implementing a second highest order flight attitude control to bias the aircraft from the current flight attitude state to the optimal flight attitude state if the aircraft response to the highest order flight attitude control was not consistent with the expected aircraft response (Horn at 3Col. 5, line 25 to Col. 7, line 10; Col. 9, lines 20-30; FIGS. 5, 6, 14).
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are moot in light of the new grounds for rejection and/or unpersuasive. 
Applicant’s remarks directed to independent claims 1 and 11 are moot in light of the new grounds for rejection. Claims 1-6, 8-16, and 18-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Reichert. FIGS. 1A and 1B of Reichert teaches “the first wing positioned forward of the second wing with each of the propulsion assemblies rotating in the same horizontal plane, in the VTOL orientation, and the first wing positioned below the second wing with each of the propulsion assemblies rotating in the same vertical plane, in the biplane orientation,” as recited in claims 1 and 11.
Regarding applicant’s remarks directed to amended claims 6 and 16, the combination of Horn and Reichert teaches “wherein monitoring the current flight attitude state of the aircraft further comprises determining whether the aircraft is in the VTOL orientation or in the biplane 
For at least the reasons stated above, the combination of Horn and Reichert teaches each and every limitation of claims 1-6, 8-16, and 18-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642